Exhibit 10.63
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of January 9,
2009, by and between SulphCo, Inc., a Nevada corporation (along with its
successors and assigns, the “Company”), and Florian J. Schattenmann
(“Executive”).
 
WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the Company and Executive agree as
follows:
 
1.           Employment.
 
(a)           Term.  Subject to the terms hereof, Executive’s employment
hereunder shall commence as of January 9, 2009 (the “Effective Date”) and
continue until the first anniversary of the Effective Date, with automatic one
(1) year extensions thereafter, unless otherwise terminated pursuant to Section
3 of the Agreement (such period, the “Employment Period”).
 
(b)           Position, Place of Performance and Duties.  Executive will serve
as the Company’s Vice President and Chief Technology Officer, and Executive
shall report directly to the Company’s Chief Executive Officer (“CEO”) and the
Company’s Board of Directors (the “Board”) and any committees
thereof.  Executive will have the responsibilities, duties and authority
commensurate with the position of Chief Technology Officer, and Executive will
perform such other services of an executive nature as may be prescribed from
time to time by the CEO and the Board.  Executive will generally perform his
services hereunder at the Company’s principal offices in Houston, TX, or such
other place as may be agreed to by Executive and the Company and the
Board.  During the Employment Period, Executive will be available to travel for
business at such times and to such places as may be reasonably necessary in
connection with the performance of his duties hereunder, including, but not
limited to, anywhere in the United States, the Middle East and
Europe.  Executive shall devote his full business time and efforts to the
performance of his duties hereunder.  For the duration of the Employment Period,
Executive agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
written approval of the Board, which approval will not be unreasonably withheld;
provided, however, that Executive may, without the approval of the Board, serve
in any capacity with any civic, educational or charitable organization, subject
to Executive’s obligations under this Agreement and any agreement contemplated
under Section 5 of this Agreement.
 
2.           Compensation.
 
(a)           Base Salary.  During the Employment Period, the Company will pay
Executive a base salary at the annual rate of $225,000, which amount will be
reviewed annually and subject to adjustment at the good faith discretion of the
Board (or the Compensation Committee of the Board (the “Compensation
Committee”)), including without limitation, discretionary cost of living
adjustments (as adjusted from time to time, the “Base Salary”).  The Base Salary
will be payable in substantially equal installments in accordance with the
Company’s payroll practices as in effect from time to time.



--------------------------------------------------------------------------------


 
(b)           Annual Bonus.  During the Employment Period, based on Executive’s
performance relative to targets set by the Board and/or the Compensation
Committee in its sole discretion, and subject to the overall performance of the
Company, Executive will be eligible to receive annual bonuses, with a target
bonus of up to 50% of Base Salary, in accordance with the terms and conditions
established by the Board and/or the Compensation Committee from time to time.
 
(c)           Equity Compensation.  The Executive may be entitled to annual
option grants as part of the annual review process at the discretion of the
Board and the Compensation Committee.
 
(d)           Vacation.  During the Employment Period, Executive will be
entitled to (i) four weeks paid vacation in each calendar year (to be taken at
such times and in such number of days as Executive and the Company shall
mutually agree), (ii) paid sick days as needed due to illness or other
incapacity, and (iii) paid Company holidays, all in accordance with the
Company’s policies for its senior executives as in effect from time to
time.  Any accrued unused vacation may be carried over from one year to the
following year, provided that no more than four weeks vacation may be carried
over at any time.
 
(e)           Benefits.  During the Employment Period, Executive (and his
eligible dependents) will be entitled to participate in the same manner as the
Company’s other senior executives in any employee benefit plans which the
Company provides or may establish for the benefit of its senior executives
generally; provided that the Company reserves the right to cancel or change any
of its employee benefit plans and programs at any time.
 
(f)           Reimbursement of Expenses.  During the Employment Period, the
Company will reimburse Executive for all out-of-pocket business expenses that
are incurred by him in furtherance of the Company’s business in accordance with
the Company’s policies with respect thereto as in effect from time to
time.  Without limiting the generality of the foregoing, the Company shall pay
or reimburse Executive for charges relating to the use of his cellular phone and
reasonable business travel expenses.
 
3.           Termination. Executive’s employment hereunder will terminate upon
the first to occur of the following:
 
(a)           Executive’s death;
 
(b)           by the Company in the event of Executive’s Disability (as defined
below);
 
(c)           by the Company for Cause (as defined below);
 
(d)           by the Company without Cause; or
 
(e)           by Executive, with or without Good Reason (as defined below).

 
For purposes of this Agreement, the following terms shall have the following
meanings:
 
2

--------------------------------------------------------------------------------


 
“Cause” means: (i) Executive’s conviction of, or plea of nolo contendere to, a
felony, or a crime involving dishonesty, disloyalty or moral turpitude; (ii)
Executive’s willful disloyalty or deliberate dishonesty; (iii) the commission by
Executive of an act of fraud or embezzlement against the Company; (iv)
Executive’s failure to use his good faith efforts to perform in all material
respects such duties as are contemplated by this Agreement, or to follow any
lawful direction of the CEO, the Board or any committee thereof; (v) Executive’s
gross negligence in the performance of his duties hereunder; or (vi) a material
breach by Executive of any provision of this Agreement or of any Company policy,
which breach is not cured within thirty (30) days after delivery by the Company
to Executive of written notice of such breach, provided that, if such breach is
not capable of being cured within such 30-day period, Executive will have a
reasonable additional period to cure such breach.  No act or omission on
Executive’s part will be considered “willful” unless done, or admitted to be
done, by Executive in bad faith or without his reasonable belief that such act
or omission was in the best interests of the Company. Any determination of
“Cause” shall be made in good faith by a majority vote of the Board.
 
“Disability” means Executive’s mental, physical or other disability, the
condition of which renders him incapable of performing his obligations under
this Agreement for a period of 90 consecutive days or an aggregate of 120 days
(whether or not consecutive) in any 12-month period.  Any determination of
“Disability” shall be made in good faith by a majority vote of the Board.
 
“Good Reason” means, without Executive’s consent: (i) a failure by the Company
to comply with any material provision of this Agreement which is not cured
within thirty (30) days after Executive has given written notice of such
noncompliance to the Company, provided that, if such failure is not capable of
being cured within such 30-day period, the Company will have a reasonable
additional period to cure such failure; (ii) a material adverse change by the
Company in Executive’s responsibilities, duties or authority as the Chief
Technology Officer of the Company, which causes Executive’s position with the
Company to have less responsibility or authority than Executive’s position
immediately prior to such change, provided that any such change is not in
connection with the termination of Executive’s employment with the Company; or
(iii) at Executive’s election, a Change in Control of the Company if, following
such Change in Control, Executive is no longer the Chief Technology Officer of
the Company (or the surviving or successor company, as applicable), provided
that Executive’s election under this subsection (iii) may only be exercised
within the thirty (30) day period following the first six (6) month anniversary
following the Change in Control.
 
“Change in Control” means: (i) any person, entity or affiliated group becoming
the beneficial owner of more than 50% of the outstanding equity securities of
the Company or otherwise becoming the beneficial owner of outstanding equity
securities of the Company having more than 50% of the voting power of the
Company; (ii) a consolidation or merger (in one transaction or a series of
related transactions) of the Company pursuant to which the holders of the
Company’s equity securities immediately prior to such transaction or series of
related transactions would not be the holders immediately after such transaction
or series of related transactions of at least 50% of the voting power of the
entity surviving such transaction or series of related transactions; or (iii)
the sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company.
 
3

--------------------------------------------------------------------------------


 
4.           Termination Procedures; Effect of Termination.
 
(a)           Notice of Termination. Any termination of Executive’s employment
by the Company or Executive (other than termination on account of Executive’s
death) shall be communicated by written notice (a “Notice of Termination”) to
the other party hereto in accordance with Section 7(a) below, which notice shall
indicate the specific termination provision in Section 3 of this Agreement
relied upon and, if the termination is by the Company for Cause or by Executive
for Good Reason, the specific reasons therefor.
 
(b)           Date of Termination.  As used herein, “Date of Termination” shall
mean: (i) if Executive’s employment is terminated as a result of Executive’s
death, the date of Executive’s death; (ii) if Executive’s employment is
terminated by reason of Executive’s Disability, on the date Notice of
Termination is given or such later date specified in the Notice of Termination
as the effective date of termination; (iii) if Executive’s employment is
terminated by the Company for Cause, on the date Notice of Termination is given
or such later date specified in the Notice of Termination as the effective date
of termination; (iv) if Executive’s employment is terminated by the Company
without Cause, such date which is specified in the Notice of Termination as the
effective date of termination; and (v) if Executive’s employment is terminated
by Executive, with or without Good Reason, such date which is specified in the
Notice of Termination as the effective date of termination, which date shall be
at least thirty (30) days following the date the Notice of Termination is given.
 
(c)           Compensation Upon Termination.
 
(i)           At any time that Executive’s employment is terminated, the Company
will pay the Accrued Obligations (as defined below) to Executive (or to his
estate or legal representative, if applicable) on or promptly following the Date
of Termination.  For purposes of this Agreement, “Accrued Obligations” means (A)
the portion of Executive’s Base Salary as has accrued up through the Date of
Termination which the Executive has not yet been paid, (B) an amount equal to
any unpaid bonus which has already been earned and awarded by the Board and/or
the Compensation Committee through the Date of Termination, (C) an amount equal
to the value of Executive’s accrued unused vacation days, and (D) the amount of
expenses incurred by Executive on behalf of the Company prior to the Date of
Termination and not yet reimbursed as of such date.
 
(ii)           In addition to the Accrued Obligations, if Executive’s employment
is terminated by the Company without Cause or by Executive for Good Reason (and
other than due to Executive’s death or Disability), then in exchange for
Executive’s execution and delivery to the Company of a full general release
(which Executive does not later revoke in accordance with its terms), in a form
acceptable to the Company, releasing all claims, known or unknown, that
Executive may have against the Company, and any subsidiary or related entity,
and their respective officers, directors, employees and agents, the Company will
(A) within thirty (30) days following the Date of Termination, pay to Executive
(or his estate or legal representative if applicable) a lump-sum severance
payment equal to one year of his then current Base Salary, and (B) upon proper
election of continuation coverage under Title X of the Consolidated Budget
Reconciliation Act of 1985, as amended (“COBRA”) under the Company’s group
health plans, continue to pay the group medical and dental COBRA premiums for
Executive and Executive’s eligible dependents until the earliest of (x) the date
Executive first becomes eligible for coverage under a subsequent employer’s
applicable group health plan(s), (y) the date such coverage terminates under
applicable law, or (z) eighteen (18) months after the Date of Termination.
 
4

--------------------------------------------------------------------------------


 
Notwithstanding any other provision with respect to the timing of payments under
this Section 4(c), if, at the time of Executive’s termination, Executive is
deemed to be a “specified employee”  (within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and any successor
statute, regulation and guidance thereto) of the Company, then only to the
extent necessary to comply with the requirements of Code Section 409A, any
payments to which Executive may become entitled under Section 4(c) which are
subject to Code Section 409A (and not otherwise exempt from its application)
will be withheld until the first business day of the seventh month following the
Date of Termination, at which time Executive shall be paid an aggregate amount
of any withheld payments otherwise due under Section 4(c), as applicable.
 
(d)           Other Provisions.  The effect of termination on any stock options
or restricted stock granted or issued to Executive shall be governed by the
terms and provisions of any applicable option agreement, restricted stock
agreement and/or equity incentive plan.  The amount of any benefit due to
Executive after the date of such termination pursuant to this Agreement will not
be reduced or offset by any payment or benefit that Executive may receive from
any other source.
 
5.           Restrictive Covenants.  On the Effective Date, Executive will enter
into a confidentiality, non-competition, non-solicitation, assignment of
inventions and non-disparagement agreement, substantially in the form of the
Company’s standard agreement used for such purposes, and the non-competition and
non-solicitation covenants shall last for two years following the Date of
Termination.
 
6.           Indemnification.  The Company shall, to the fullest extent
permitted by law and by its Articles of Incorporation and Bylaws, indemnify
Executive and hold him harmless for any acts or decisions made by him in good
faith while performing his duties to the Company, and the Company shall at all
times during Executive’s employment with the Company, maintain directors’ and
officers’ liability insurance, at and upon commercially reasonable terms and
limits.
 
7.           General.
 
(a)           Notices.  All notices, requests, consents and other communications
hereunder will be in writing, will be addressed to the receiving party’s address
set forth below or to such other address as a party may designate by notice
hereunder, and will be either (i) delivered by hand, (ii) sent by overnight
courier, or (iii) sent by registered or certified mail, return receipt
requested, postage prepaid.  All notices, requests, consents and other
communications hereunder will be deemed to have been given either (A) if by
hand, at the time of the delivery thereof to the receiving party, (B) if sent by
overnight courier, on the next business day following the day such notice is
delivered to the courier service, or (C) if sent by registered or certified
mail, on the third business day following the day such mailing is made.  All
notices, requests, consents and other communications hereunder will be sent as
follows:
 
5

--------------------------------------------------------------------------------


 
If to the Company:
SulphCo, Inc.
 
4333 W. Sam Houston Pkwy N., Suite 190
 
Houston, TX 77043
 
Attention:  Chief Executive Officer
   
If to Executive:
Florian J. Schattenmann
 
22331 Maybrook Park Circle
 
Katy, TX 77450

 
(b)           Entire Agreement.  This Agreement (together with any other
agreements referenced herein) embodies the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof.  No statement, representation, warranty, covenant or
agreement of any kind not expressly set forth in this Agreement will affect, or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement.
 

(c)           Modifications and Amendments.  The terms and provisions of this
Agreement may be modified or amended only by written agreement executed by the
parties hereto.
 
(d)           Waivers and Consents.  The terms and provisions of this Agreement
may be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent will be deemed to be or will constitute a
waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent will be
effective only in the specific instance and for the purpose for which it was
given, and will not constitute a continuing waiver or consent.
 
(e)           Successors and Assigns; Third Party Beneficiaries.  All
statements, representations, warranties, covenants and agreements in this
Agreement will be binding on the parties hereto and will inure to the benefit of
the respective successors, heirs, executors and permitted assigns of each party
hereto.  Any such successor of the Company will be deemed substituted for the
Company under the terms of this Agreement for all purposes.  For this purpose,
“successor” means any person, firm, corporation or other business entity which
at any time, whether by purchase, merger or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of the
Company.  Executive may not assign any of Executive’s rights to compensation or
other benefits under this Agreement, except by will or the laws of descent and
distribution.  Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.  Nothing in this Agreement will be construed to create any rights or
obligations except among the parties hereto, and (except for Executive’s estate
or other legal representative) no person or entity will be regarded as a
third-party beneficiary of this Agreement.
 
(f)           Governing Law.  This Agreement and the rights and obligations of
the parties hereunder will be construed in accordance with and governed by the
law of the State of Texas, without giving effect to the conflict of law
principles thereof.


6

--------------------------------------------------------------------------------


 
(g)           Jurisdiction, Venue.  Any legal action or proceeding with respect
to this Agreement will be brought in the Federal or state courts of Harris
County, Texas.  By execution and delivery of this Agreement, each of the parties
hereto accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of the aforesaid courts.
 
(h)           Severability.  The parties intend this Agreement to be enforced as
written.  However, if any court of competent jurisdiction determines any
provision, or any portion thereof, of this Agreement to be unenforceable or
invalid, then such provision shall be deemed limited to the extent that such
court deems it valid or enforceable and the remaining provisions of this
Agreement shall nevertheless remain in full force and effect.
 
(i)           Headings and Captions.  The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and will in
no way modify or affect the meaning or construction of any of the terms or
provisions hereof.
 
(j)           No Waiver of Rights, Powers and Remedies.  No failure or delay by
a party hereto in exercising any right, power or remedy under this Agreement,
and no course of dealing between the parties hereto, will operate as a waiver of
any such right, power or remedy of the party.  No single or partial exercise of
any right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, will preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder.  The election of any
remedy by a party hereto will not constitute a waiver of the right of such party
to pursue other available remedies.  No notice to or demand on a party not
expressly required under this Agreement will entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.
 
(k)           Expenses.  Each party shall bear its own fees and expenses
incurred in connection with the preparation, negotiation, execution and delivery
of this Agreement.  The prevailing party in any legal proceeding to enforce this
Agreement shall be entitled to legal fees and costs reasonably incurred.
 
(l)            Withholdings.  The Company will deduct from each payment to be
made to Executive under this Agreement such amounts, if any, required to be
deducted or withheld under applicable law.
 
(m)          Tax Consequences.  Executive hereby acknowledges and agrees that
the Company makes no representations or warranties regarding the tax treatment
or tax consequences of any compensation, benefits or other payments under the
Agreement, including, without limitation, by operation of Code Section 409A, or
any successor statute, regulation or guidance thereto.
 
(n)           Counterparts.  This Agreement may be executed in two or more
counterparts, and by different parties hereto on separate counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.  This Agreement may be delivered by facsimile, and
facsimile signatures shall be treated as original signatures for all applicable
purposes.
 
7

--------------------------------------------------------------------------------


 
(o)           Opportunity to Review.  Executive hereby acknowledges that
Executive has had adequate opportunity to review these terms and conditions and
to reflect upon and consider the terms and conditions of this Agreement, and
that Executive has had the opportunity to consult with counsel of Executive’s
own choosing regarding such terms.  Executive further acknowledges that
Executive fully understands the terms of this Agreement and has voluntarily
executed this Agreement.
 
IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date and year first above written.
 
SULPHCO, INC.
   
By:
/s/ Larry D. Ryan
   
Name:
Larry D. Ryan
   
Title:
Chief Executive Officer
    EXECUTIVE    
/s/ Florian J. Schattenmann
Florian J. Schattenmann

 
8

--------------------------------------------------------------------------------

